DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-17.

Applicants' arguments, filed 02/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2013/0224270, Aug. 29, 2013).
	Robinson et al. disclose an oral care composition comprising a basic amino acid or salt thereof, and an abrasive system comprising natural calcium carbonate and precipitated calcium carbonate (abstract). The oral care composition may be in the form of a dentifrice (¶ [0006]). Water commonly make up the balance of the composition and includes about 10% to about 90% by weight of the oral composition (¶ [0167]). The natural calcium carbonate is present in an amount of 5%-20% by weight of the composition (¶ [0045]). The precipitated calcium carbonate is present in an amount of 10%-35% by weight of the composition (¶ [0046]). The composition may comprise a soluble fluoride salt such as sodium fluoride, sodium monofluorophosphate, and combinations thereof (¶ [0049]). The fluoride salt is present in an amount of 0.1 wt. % to 2 wt. % of the total composition weight (¶ [0052]). In preparing oral care compositions, it is sometimes necessary to add some thickening material to provide a desirable consistency or to stabilize or enhance the performance of the formulation. Suitable thickening agents include carrageenan and sodium carboxymethyl cellulose. The thickening agents are present in an amount of about 0.5% to about 5.0% by weight of the total composition (¶ [0165]). The composition may have a pH from 8.5-9.5 (¶ [0061]). A humectant is optional in the composition (¶ [0013]). Suitable humectants 
The prior art discloses a composition containing water (¶ [0167]), calcium carbonate (i.e. calcium-containing abrasive) (abstract), sodium monofluorophosphate (¶ [0049]), sodium fluoride (¶ [0049]), and carrageenan or sodium carboxymethyl cellulose (i.e. thickening polymer) (¶ [0165]), and having a pH of 8.5-9.5. Together these components would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to instant claim 1 reciting 25% to 50% calcium-containing abrasive, Robinson et al. disclose 5%-20% by weight natural calcium carbonate and 10%-35% by weight precipitated calcium carbonate. Thus, Robinson et al. disclose an amount of prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to the specific amounts of sodium monofluorophosphate and sodium fluoride, Robinson et al. disclose wherein the fluoride salt is present in an amount of 0.1 wt. % to 2 wt. % and suitable fluoride salts include a combination of sodium fluoride and sodium monofluorophosphate. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated amounts of sodium fluoride and sodium monofluorophosphate within 0.1 wt. % to 2 wt. % by weight of the composition. For example, 0.1% sodium fluoride and 1% sodium monofluorophosphate, which totals to 1.1%. 
In regards to instant claims 10 and 11 reciting 0% to 5% silicate and substantially free of silicate, respectively, Robinson et al. do not disclose wherein the composition requires silicate (see claim 1 of Robinson et al.). Therefore, it would have been obvious to one of ordinary skill in the art to have the composition of Robinson et al. free of silicate. 
In regards to instant claims 12 and 13 reciting 0% to 5% glycerin and sorbitol and substantially free of glycerin and sorbitol, respectively, Robinson et al. disclose wherein humectants are optional. Therefore, it would have been obvious to one of ordinary skill in the art to have the composition of Robinson et al. free of humectants such as glycerin and sorbitol. 


Response to Arguments
	Applicant argues that the claimed invention provides superior fluoride uptake.
	The Examiner submits that Applicant’s showing appears to be probative of unexpected results; however, instant claim 1 is not commensurate in scope with the showing. Applicant argues that a composition comprising sodium monofluorophosphate and sodium fluoride has a higher fluoride uptake than either of those fluoride compounds used alone having the exact same or higher amount of total fluoride. Instant claim 1 does not appear to be commensurate in scope with the showing since a composition comprising sodium monofluorophosphate and sodium fluoride does not have a high fluoride uptake unless a humectant (e.g. sorbitol and glycerin) is not present. See Product C in Table 2 of the instant specification which comprises sodium monofluorophosphate, sodium fluoride, and glycerin and has a mean fluoride uptake of 90 versus 1141 in Ex. 1. Instant claim 1 does not exclude the presence of a humectant (e.g. sorbitol and glycerin). As such, Applicant’s argument is unpersuasive and the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,463,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations such as the composition is free of a humectant and has a specific mean fluoride uptake) and thus read on the instant claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-17 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/Primary Examiner, Art Unit 1612